Citation Nr: 1022164	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-31 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for any acquired 
psychiatric disorder


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board denied entitlement to service connection for an 
acquired psychiatric disorder in a decision issued in 
November 2004.  That decision would ordinarily be final.  38 
U.S.C.A. §§ 7103, 7104(a) (West 2002).  However, the evidence 
received since that decision, specifically in March 2007, 
includes previously unconsidered service department records 
that are relevant to the claim.  VA is therefore, required to 
reconsider the issues without requiring new and material 
evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2009).

The Veteran was scheduled for a Travel Board Hearing in March 
2010, however he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.704 (d) 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  The Veteran contends that his 
current psychiatric disorder is due to a head injury 
sustained in service.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).

A review of the claims folder reveals that the Veteran was 
denied entitlement to Social Security Disability Insurance 
benefits.  However, the records regarding this denial of 
benefits have not been associated with the claims folder and 
the record contains no indication that any attempt was made 
to obtain the Veteran's complete Social Security 
Administration (SSA) record.  Because SSA records are 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2009); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir., 
2009); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of 
SSA records prior to issuance of final decision, Board must 
seek to obtain records); Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992) (VA has statutory duty to acquire both SSA 
decision and supporting medical records pertinent to claim).  
Therefore, this appeal must be remanded to obtain the 
Veteran's complete SSA record.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his acquired psychiatric 
disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Review of the Veteran's service treatment and personnel 
records reveal that the Veteran was diagnosed with "immature 
personality disorder, moderate, [existing prior to 
enlistment], manifested by hedonistic life style, substance 
abuse, lack of adequate male identification, anti-
authoritarian and passive-aggressive modes of inter-action."  
In addition, the records reveal that the Veteran suffered a 
head injury.  The Veteran's post service treatment records 
reveal that the Veteran is currently diagnosed with 
depression, alcohol dependence, and substance abuse induced 
mood disorder.  As the Veteran was treated for a head injury 
in service, was diagnosed with a personality disorder in 
service, and is currently diagnosed with a psychiatric 
disorder, the Board finds it necessary to afford the Veteran 
a VA medical examination.

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from March 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
treatment records pertaining to the 
Veteran that date from March 2008.

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

3.  After completion of the foregoing 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disorder, 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.

The examiner is asked to express an 
opinion as to when the Veteran's 
psychiatric disorder(s), other than a 
personality disorder, first manifested 
(i.e., prior to service, in service, or 
after service).  

If the examiner determines that the 
Veteran's psychiatric disorder(s), other 
than a personality disorder, clearly and 
unmistakably (i.e., undebatably) 
preexisted service, the examiner should 
so state and is asked to indicate whether 
there was a permanent increase in the 
severity of the psychiatric disorder 
which occurred during service.  If the 
examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to 
the natural progress of the disorder.  If 
the examiner determines that the 
Veteran's psychiatric disorder did not 
increase in severity during service, the 
examiner should indicate as such.  

With respect to any disorders, other than 
a personality disorder, that the examiner 
finds first manifested after service, the 
examiner should opine as to whether it is 
more likely than not (meaning likelihood 
greater than 50%), at least as likely as 
not (meaning likelihood of at least 50%), 
or less likely than not or unlikely 
(meaning that there is a less than 50% 
likelihood) that the psychiatric 
disorder(s) are related to service, 
including the Veteran's head injury.

The examiner should also opine with 
respect to the Veteran's personality 
disorder as to whether there was a 
superimposed injury or psychiatric 
disorder in service that resulted in 
additional disability.  

Lastly, the examiner should indicate 
whether the claimed psychiatric disorder, 
other than a personality disorder, is 
otherwise related to the Veteran's active 
service.  The examiner must provide a 
complete rationale for any stated 
opinion.  

4.  Thereafter, reconsider the Veteran's 
claim de novo pursuant to 38 C.F.R. 
§ 3.156(c), in light of the service 
records that were received at the RO in 
March 2007.  If the benefit sought on 
appeal is not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


